977 So. 2d 699 (2008)
Demetrice D. WALLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-4348.
District Court of Appeal of Florida, First District.
March 18, 2008.
Demetrice D. Waller, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 1, 2006, in Leon County Circuit Court case number 2005-CF-003322A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
PETITION GRANTED.
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., concur.